Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 20, 26 and 28 are pending.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 26 and 28 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Urano, Antimicrobial Agents and Chemotherapy (2016), 60(1), 190-197.  
Urano teach, page 192 Table 1 compounds falling under the scope of the instantly recited formula, as shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Also compare instant disclosure page 49, last lines with regards to instant NR2R3 with NR1R2 of Urano.  
 
Claims 1-4, 20, 26 and 28 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Nitz, US 9505800.
Nitz teach 

    PNG
    media_image2.png
    247
    646
    media_image2.png
    Greyscale

R2 is hydrido
R3 is heteroaryl (CRaRb)m wherein heteroaryl is pyridinyl;, n is 2; m is 1; Ra is hydrido and Rb is C2-alkyl 
R1 is arylalkyloxycarbonylalkanoyl 
R5 is isopropenyl
corresponding to the dependent claim 20 and base claim 1. 

Nitz teaching includes the following with structural correlation as noted above and correspond to compounds of claims 1-4, 20, 26 and 28.
RN   1025069-68-4  HCAPLUS

    PNG
    media_image3.png
    339
    806
    media_image3.png
    Greyscale

RN   1025069-89-9  

    PNG
    media_image4.png
    339
    874
    media_image4.png
    Greyscale

RN   1025069-97-9  


    PNG
    media_image5.png
    339
    821
    media_image5.png
    Greyscale

RN   1025069-28-6  

    PNG
    media_image6.png
    339
    916
    media_image6.png
    Greyscale

     
RN   1025069-59-3  


    PNG
    media_image7.png
    329
    749
    media_image7.png
    Greyscale

RN   1025069-63-9  


    PNG
    media_image8.png
    329
    740
    media_image8.png
    Greyscale

RN   1025069-85-5  

    PNG
    media_image9.png
    329
    809
    media_image9.png
    Greyscale


)

    PNG
    media_image10.png
    329
    756
    media_image10.png
    Greyscale

RN   1025069-25-3  
)

    PNG
    media_image11.png
    329
    870
    media_image11.png
    Greyscale

RN   1025069-69-5  


    PNG
    media_image12.png
    339
    690
    media_image12.png
    Greyscale

RN   1025069-90-2  HCAPLUS
CN   28-Norlup-20(29)-en-3-ol, 17-[2-[[3-(1-pyrrolidinyl)propyl]amino]ethyl]-,
     3-(1-hydrogen 2,2-dimethylbutanedioate), (3β)-  (CA INDEX NAME)

    PNG
    media_image13.png
    339
    759
    media_image13.png
    Greyscale

RN   1025069-98-0  

    PNG
    media_image14.png
    339
    705
    media_image14.png
    Greyscale

)
RN   1025069-21-9  

    PNG
    media_image15.png
    329
    833
    media_image15.png
    Greyscale

RN   1025069-26-4  
  

    PNG
    media_image16.png
    329
    851
    media_image16.png
    Greyscale


)

    PNG
    media_image17.png
    339
    800
    media_image17.png
    Greyscale

RN   1025069-60-6  
)

    PNG
    media_image18.png
    329
    730
    media_image18.png
    Greyscale

RN   1025069-62-8  
4

    PNG
    media_image19.png
    329
    723
    media_image19.png
    Greyscale

     
RN   1025069-67-3  

    PNG
    media_image20.png
    360
    768
    media_image20.png
    Greyscale

RN   1025069-84-4  

    PNG
    media_image21.png
    329
    791
    media_image21.png
    Greyscale


RN   1025069-88-8  

    PNG
    media_image22.png
    360
    819
    media_image22.png
    Greyscale

RN   1025069-93-5  

    PNG
    media_image23.png
    360
    738
    media_image23.png
    Greyscale

RN   1025069-83-
)

    PNG
    media_image24.png
    329
    791
    media_image24.png
    Greyscale

RN   1025070-27-2  
ME)

    PNG
    media_image25.png
    360
    723
    media_image25.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 20, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Urano, Antimicrobial Agents and Chemotherapy (2016), 60(1), 190-197 and Nitz, US 9505800.

Urano teaches compounds falling under the scope of the compounds of claims 1-4, 26 and 28 in anticipatory manner.  See rejection under 35 USC § 102. 
Urano does not all the possibilities of the claimed formula, for example, Urano does not teach compounds of instant claim 20.  
Nitz also teach compounds of instant claims in anticipatory manner including compound falling under the scope of claim 20.  See rejection under 35 USC § 102.
The compounds of claim 20 correspond to replacement of heterocyclyl (R2 of Urano) with heteroaryls.  Heteroaryls and heterocyclyls are obvious variants and suggestive of each other (see instant definition of such possibilities).  
Nitz and Urano in the same field of endeavor teaches compounds similar to the compounds of instant formula I, differing only in the R2 or R3 part of instant formula (see column 452 of ‘800. Further Nitz suggests interchangeable use of heteroaryls and heterocyclyls.  Comparing of compounds of Urano and Nitz (see claimed formula of Nitz claim 5, with y being iminyl), one of skill in the art would anticipate that moieties corresponding to the above mentioned R2 portion can be varied with obvious variants routinely used in the medicinal chemistry art to arrive at optimized versions of pharmaceutically active compounds with reasonable expectation of success.    
Therefore, the position taken is that there is nothing unobvious in the instant claims since the prior art compounds fall within the scope of the instantly claimed formula and 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625